               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROTEX GLOBAL, LLC,                        :   CIVIL ACTION NO. 1:17-CV-2118
                                          :
                   Plaintiff              :   (Chief Judge Conner)
                                          :
             v.                           :
                                          :
GERARD DANIEL                             :
WORLDWIDE, INC.,                          :
                                          :
                   Defendant              :

                                      ORDER

      AND NOW, this 9th day of April, 2019, upon consideration of court’s

memorandum opinion and order (Docs. 93, 94) concerning claims construction, and

following the telephonic status conference regarding scheduling matters with

counsel for all parties held on today’s date, it is hereby ORDERED that:

      1.     Defendant’s motion (Doc. 20) for summary judgment is DISMISSED
             without prejudice.

      2.     The parties are directed to meet and confer with the goal of developing
             an appropriate schedule for further proceedings. On or before
             Friday, April 19, 2019, the parties shall submit to the court a joint
             proposed case management schedule, or in the event the parties are
             unable to agree, shall submit individual proposed schedules for the
             court’s consideration.


                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
